DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 6, 7 and 10 in the amendment filed on 7/23/2021. Claims 1-10 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 7/23/2021 with respect to claims 1-10 have been fully considered and are persuasive. The objection and the rejections in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
detecting, by the first node, a failure in connection with first data;
obtaining, by the first node, information associated with a most recent transaction related to the first node from the persistent storage, wherein the most recent transaction is executed prior to the failure in connection with the first data;
requesting, by the first node and based on the information associated with the most recent transaction, each of the other nodes in the data system to transmit one or more transaction requests previously sent to the first node after the most recent transaction, wherein the one or more transaction requests are associated with the first data;
receiving, by the first node, from at least one of the other nodes, the one or more transaction requests;
determining, by the first node, a sequence of one or more transactions associated with the one or more transaction requests; and
executing, by the first node, the one or more transactions according to the sequence in order to recover the first data at the first node”, as recited in the independent claims 1, 6 and 10.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/9/2021